FILED
                              UNITED STATES DISTRICT COURT                                      AUG 2 0 2010
                              FOR THE DISTRICT OF COLUMBIA                               Clerk, U.S. District & Bankruptcy
                                                                                         Courts for the District of Columbia
                                              )
Eric J. Rhett,                                )
                                              )
        Plaintiff,                            )
                                              )
                 v.                           )        Civil Action No.            10 1409
                                              )
U.S. District Court et al.,                   )
                                              )
        Defendants.                           )
                                              )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the informa pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8( a) of the Federal Rules of Civil Procedure.

        Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).
                        ] • t!




        Plaintiff, a resident of Rahway, New Jersey, sues New Jersey-based defendants, including

the United States District Court in Newark. He also sues the Social Security Administration

("SSA") in New York, New York. See CompI. Caption at 1-2. The complaint consists mostly of

disjointed statements that fail to provide any notice of a claim. To the extent that plaintiff is

seeking judicial review of an SSA determination, he must bring such an action "in the district

court of the United States for the judicial district in which [he] resides," 42 U.S.C. § 405(g),

which is the District of New Jersey. A separate Order of dismissal accompanies this

Memorandum Opinion.




Date: August   R, 2010




                                                  2